DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen et al., U.S. Patent Publication 2104/0097044 in view of Craig, U.S. Patent 8,826,774.

As per claim 1, Mullen et al. disclose a gearbox (20) comprising:
 	a housing (24) including a lubricant reservoir (28);
 	at least one gear system (fig. 2A) arranged in the housing (24);
 	at least one lubricant delivery passage (fig. E-1) operable to direct a flow of lubricant from the lubricant reservoir (28) onto the at least one gear system (fig. 2A);
 	at least one lubricant return passage (fig. E-1) operable to guide the flow of lubricant to the lubricant reservoir (28).  Mullen et al. do not disclose a lubricant-out sensor fluidically connected to the at least one lubricant return passage, the lubricant-out sensor being operable to detect a non-pressure based parameter of lubricant in the gearbox.  


    PNG
    media_image1.png
    408
    692
    media_image1.png
    Greyscale

As per claims 2-4, Mullen et al. and Craig as set forth above, Mullen et al. as modified, disclose the lubricant-out sensor (64) includes a sensing element (Col. 9, lines 25-26: temperature and conductivity) extending into the at least one lubricant return passage (fig. E-1).  Examiner interprets to get accurate data lubricant should be monitored as close to the point of use as possible where there is lubricant gathered in sufficient quantity.

As per claims 5, 6, 11 and 12, Mullen et al. and Craig as set forth above, Mullen et al. as modified, disclose the lubricant-out sensor (64) comprises a combination sensor (40) [cartridge] operable to sense at least two non-pressure based parameters (Col. 9, lines 25-26: temperature and conductivity) of the lubricant in the gearbox (20).  Examiner interprets two sensors mounted in the cartridge creates a combination sensor.

As per claims 7 and 13, Mullen et al. and Craig as set forth above, Mullen et al. disclose the gearbox (20) comprises a splash lubricated gearbox (para [0004]).  

As per claim 8, Mullen et al. disclose a rotary wing aircraft (10) comprising:
 	an airframe (14) including an extending tail (16);
 	at least one engine (para [0016]) operatively supported to the airframe (14);
 	a main rotor assembly (12) operatively coupled to the at least one engine;
 	a tail rotor assembly (18) mounted at the extending tail (16);
 	at least one gearbox (20) operatively connecting the at least one engine and the tail rotor assembly (18), the gearbox (20) comprising:
 	a housing (24) including a lubricant reservoir (28);
 	at least one gear system (fig. 2A) arranged in the housing (24);
 	at least one lubricant delivery passage (fig. E-1) operable to direct a flow of lubricant from a lubricant reservoir (28) onto the at least one gear system;
 	at least one lubricant return passage (fig. E-1) operable to guide the flow of lubricant to the lubricant reservoir (28).  Mullen et al. do not disclose a lubricant-out sensor fluidically connected to the at least one lubricant return passage, the lubricant-out sensor being operable to detect a non-pressure based parameter of a lubricant in the gearbox.  However, Craig in his Gearbox and Cartridge Insert for 

As per claims 9 and 10, Mullen et al. and Craig as set forth above, Mullen et al. as modified, disclose the lubricant-out sensor (64) comprises a temperature sensor or a conductivity sensor (col. 9, lines 24-38), wherein the non-pressure based parameter comprises a temperature parameter or a conductivity parameter.

As per claims 14 and 15, Mullen et al. and Craig as set forth above, Mullen et al. as modified, disclose a controller (Craig, 68) connected to the lubricant-out sensor (64) (col. 9, lines 39-51) and which sends an alert when the lubricant-out sensor detects a loss of lubricant based on the non-pressure based parameter of the lubricant in the gearbox, and a display (col. 9, line 41) which displays a lubricant out warning based on the alert sent from the controller (68).  Examiner interprets one of ordinary skill would have the controller alert a display to inform an operator of any abnormal sensor readings, including a temperature reading, which could be interpreted as lubricant no longer flowing over the sensor among other problematic conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654